Title: To George Washington from Edmund Randolph, 24 October 1793
From: Randolph, Edmund
To: Washington, George


            
              Sir
              Spencer’s [Germantown, Pa.] October 24. 1793.
            
            My messenger, who carried into Philadelphia yesterday the letter, which I had the
              honor of addressing to you at Baltimore, brought from
              the post-office your favor of the 14th instant. It is but lately, that I could procure
              an intercourse with it: but he will go in again tomorrow, in order to convey this
              letter, and receive any others, which you may have thought proper to write to me.
            I have travelled over the subject of your interposition as to the place for the next
              session of congress: but have not been able to complete my remarks on paper. They will
              be ready at your arrival at German-Town. In the mean time, I beg leave to suggest the
              result of my reflections, as being adverse to a call of congress from the executive.
              It seems to be unconstitutional. It is also unnecessary at this moment; for if the two
              houses should happen to meet within the limits of Philadelphia on
              the first monday in december, they may adjourn to some other place: if they do not
              meet, then the President will stand justified to convene them; inasmuch as a failure
              to meet in the present posture of public affairs on the appointed day will, by
              producing a well-grounded apprehension, that they may not assemble for a long time, of
              itself create an “extraordinary occasion”. Some days may be
              lost, if the members may not have come into the neighbourhood; but not many more, than
              by an adjournment of their own to a new place. By my mode the object will be
              accomplished in an easy and natural course: by a summons from the President serious
              discontents may be excited.
            I ought however to inform you, sir, that the governor of Pennsylvania, (whose
              authority is, so far as the constitution of this state goes, nearly the same with
              yours,) will probably call his legislature a few days before the regular meeting to
              German Town, instead of Philadelphia. Mr Dallas thinks, that he may do so with safety;
              but the question is to be submitted to the attorney-general. He tells me, that Mr Rawle is of opinion, that altho’ you
              should convene congress, they must assemble in the first instance at Philadelphia. I
              intended to have consulted with him and Mr Lewis; but having heard from Major Lenox,
              that Colo. Hamilton came home last night, I shall postpone going over to them until I
              can converse with him. But in pursuance of your instruction, I inclose, what appears
              to be a proper proclamation, if my sentiments should unfortunately not accord with
              your decision.
            Concerning the place; I can with certainty give you the characters of such of the
              towns in this state, as you have named. German Town cannot accommodate congress with
              tolerable satisfaction; it will be surcharged with the assembly and congress together;
              it is not willing to enter upon the task; and a great part of the very furniture,
              which would be used, would be drawn from Philadelphia itself—I called at Reading on
              saturday last; and Judge Rush, who lives there asserted, and I believe from my
              examination, with truth, that it could not accommodate congress. The public building might answer well enough, but if the
              President should carry them to a place, where houserooom and supplies would be scanty,
              because the demand is unexpected, multitudes would feel sore—Lancaster is able and
              willing to provide for congress in every shape; and I hope to
              receive in a day or two a statement of the arrangements, which can be made for their
              reception. In this place the Pennsylvania members will concur, and probably in no
              other out of Philadelphia. It is an universal persuasion, that, unless Lancaster be
              chosen, New-York will be revisited by congress—Your observation on Annapolis is too
              striking not to command an instantaneous assent. Wilmington and Trenton, besides being
              thoroughfares, are beyond the limits of Pennsylvania, who thinks herself intitled by a
              kind of compact to retain the temporary seat of government within its own bosom.
            There can be no doubt of several persons dying in, and about German Town, with the
              yellow fever.
            Dr Rush has written to Dr Shippen, that he may advertize for the commencement of the
              medical lectures about the first day of december; as the disorder has abated. This may be the case; but many discerning men think
              differently. I have the honor, sir, to be, with the highest respect, and true
              attachment yr mo. ob. serv.
            
              Edm: Randolph
            
          